 

Exhibit 10.52

 

Assignment of Promissory Note, Warrant and Security Agreement

 

For value received, John Schutte (“Assignor”) hereby assigns and transfers to
Abuse Deterrent Pharma, LLC, a Kentucky limited liability company (“Assignee”),
all of the Assignor’s right, title and interest in and to (i) that certain
Amended, Consolidated and Restated Convertible Secured Promissory Note (the
“Note”) dated June 28, 2019 made and delivered by Acura Pharmaceuticals, Inc., a
New York corporation (the “Company”), to Assignor in the aggregate principal sum
of Six Million DOLLARS ($6,000,000), (ii) that certain Warrant to purchase
common stock dated June 28, 2019 made and delivered by the Company to Assignor,
and (iii) that certain Security Agreement dated June 28, 2019 made by the
Company in favor of Assignor, each without recourse or any warranty.

 

Dated: June 28, 2019

 

  ASSIGNOR:       /S/ JOHN SCHUTTE   John Schutte

 

By its execution below, and for the benefit of the Company, ASSIGNEE HEREBY
makes each of the representations and warranties set forth in SECTION 8 of the
Note and agrees to all other provisions of the Note AND SECURITY AGREEMENT as of
the date hereof.

 

assignEE:

 

ABUSE DETERRENT PHARMA, LLC

 

 

By: /s/ John Schutte

    John Schutte, Manager

 

 

By its execution below, ACURA PHARMACEUTICALS, INC. HEREBY ACKNOWLEDGES, AGREES
AND CONSENTS TO THIS ASSIGNMENT:

 

ACURA PHARMACEUTICALS, INC.

 

 

By: /s/ Peter A. Clemens

 

Name: Peter A. Clemens

 

Title: Senior Vice President & Chief Financial Officer

 



 

 

 

